Order entered January 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01468-CV

                                JOSETTE HARVEY, Appellant

                                                 V.

                            GS SHADOWS, LP, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-10616

                                             ORDER
       By letter dated December 12, 2018, the Court questioned its jurisdiction over this appeal.

In that letter, the Court suspended the deadline for the reporter’s record pending resolution of the

jurisdictional issue. Before the Court is the January 7, 2019 request of Antionette Reagor,

Official Court Reporter for the 68th Judicial District Court, for an extension of time to file the

reporter’s record. The issue of this Court’s jurisdiction remains pending. Accordingly, we

DENY the request as premature. If the Court determines it has jurisdiction over the appeal, it

will set a new deadline for the reporter’s record.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE